ORDER
ALLEN SHARP, Chief Judge.
This case is before the court upon remand from the United States Court of Appeals for the Seventh Circuit. That Order dated June 8, 1987, reads:
This matter comes before the court for its consideration upon the “MOTION TO REMAND AND STATUS REPORT” filed herein on May 13, 1987.
On consideration thereof,
IT IS ORDERED that said motion is GRANTED and these appeals are hereby REMANDED to allow the district court to rule on appellant’s motion under Rule 60(b), Fed.R.Civ.P.
IT IS FURTHER ORDERED that the mandate is these appeals shall issue forthwith.
Pursuant to this court’s Memorandum and Order dated April 14,1987, 662 F.Supp. 452, the defendant’s, William E. Paul, D.D.S., Motion for Relief from Judgment, is granted.
This case is DISMISSED for lack of subject matter jurisdiction at defendant’s costs. The defendant’s counsel, Mr. Alan H. Goldstein and James W. Hehner are Ordered to Show Cause, in writing, on or before Monday, July 13, 1987, why sanctions should not be imposed under Rule 11 *455of the Federal Rules of Civil Procedure. SO ORDERED.